Exhibit 10.6

DATE

PARTICIPANT

ADDRESS

Dear PARTICIPANT:

We are pleased to inform you that the Compensation Committee granted you the
following restricted stock units (RSUs):

 

Number of RSUs

The RSUs will vest as follows:

                                                             
                    .

These RSUs are part of our compensation package, which includes the 2011 Omnibus
Incentive Plan. This Plan permits the grant of RSUs to certain employees and
third party service providers. The Plan is intended to foster and promote the
long-term financial success of the Company and materially increase shareholder
value by (a) motivating superior performance by means of performance-related
incentives; (b) encouraging and providing for the acquisition of an ownership
interest in the Company by employees; and (c) enabling the Company to attract
and retain qualified and competent persons to serve as members of our management
team.

Please remember to log-in to your account at www.solium.com to review and
approve your current grants and the specific terms of the RSU Agreement.

Thank you for your ongoing contribution to the Einstein Noah Restaurant Group
team!

Sincerely,

Jeffrey J. O’Neill

Chief Executive Officer